Citation Nr: 1758593	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-11 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD), L5-S1, with subligamentous disc protrusion.

2.  Entitlement to a rating in excess of 30 percent for a left total knee arthroplasty, from July 1, 2017.  

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, status post partial knee replacement, with scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel
INTRODUCTION

The appellant served on active duty from March 1985 to April 1988, December 1990 to July 1991, and November 2002 to June 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In May 2017, the Board remanded the matter for additional evidentiary development.  

While the matter was in remand status, the appellant underwent a July 2017 medical examination which identified right and left lower extremity radiculopathy secondary to his service-connected low back disability.  In an August 2017 rating decision, the RO granted service connection for right and left lower extremity lumbar radiculopathy and assigned an initial 10 percent rating for each extremity, effective July 18, 2017.  The record currently available to the Board contains no indication that the appellant has initiated an appeal with the effective date or initial ratings assigned.  Thus, those issues are not before the Board.  Cf. Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

The Board notes that in an August 2016 rating decision, the RO granted a temporary total rating for a left total knee arthroplasty, effective May 10, 2016, and a 30 percent from July 1, 2017.  In addition, the RO denied a rating in excess of 10 percent for degenerative joint disease of the right knee, status post partial knee replacement with scars.  In May 2017, the appellant submitted a notice of disagreement with the ratings assigned by the RO.  A review of the record indicates that a Statement of the Case has not yet been issued.  Under these circumstances, a remand for that action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that a rating in excess of 10 percent is warranted for his service-connected low back disability.  After a review of the evidence, the Board finds that additional evidentiary development is required prior to adjudicating the claim. 

In addition to the General Rating Formula for Diseases and Injuries of the Spine, disabilities of the spine may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The record indicates that at the appellant's September 2010 VA examination, he was asked whether he had experienced any incapacitating episodes of spine disease in the previous 12 months.  The appellant responded that he had at least one to two episodes where he was instructed by his private orthopedic doctor to remain on bed rest.  It is not clear from the record the duration of these episodes, how much time the appellant had to remain on bed rest in the 12 month period prior to the examination, and whether the appellant's treating physician actually prescribed bed rest as a treatment for the appellant's low back disability, as contemplated by the rating criteria.

No other records in the file indicate the duration of these incapacitating episodes the appellant reported.  As records from the appellant's treating physician on the length and duration of any incapacitating episodes are relevant to the appellant's claim, VA has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c) (2017), McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  As such, the Board finds that reasonable efforts should be made to obtain these records.  If, after reasonable efforts have been exerted, it becomes clear that obtaining these records would be futile, VA will provide notice to the claimant.  38 C.F.R. § 3.159(e) (2017).

VA's duty to assist also includes obtaining an adequate medical examination or opinion.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  In this case, at the appellant's most recent VA examination in July 2017, the examiner did not address the question of incapacitating episodes.  Given the evidence discussed above, a new examination is necessary to ensure that the record contains sufficient information to address all potentially relevant schedular criteria.  Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).

Similarly, the Board notes that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately.  The record shows that the Veteran's service-connected low back disability includes disc protrusion and that he has been separately rated for lower extremity radiculopathy.  At his September 2010 and July 2017 examinations, the appellant reported that his service-connected low back disability also causes constipation or other difficulties having a bowel movement.  At the most recent VA medical examination in July 2017, however, the examiner checked the "no" box in response to the question "Does the Veteran have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes)?" but did not provide a rationale as to why the appellant's reported bowel problems were not due to neurologic abnormalities related to his service-connected low back disability.  For these reasons, the Board finds that a VA medical examination is necessary.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a Statement of the Case to the appellant and his representative addressing the issues of entitlement to a rating in excess of 30 percent for a left total knee arthroplasty, from July 1, 2017; and entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, status post partial knee replacement, with scars.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  After obtaining any necessary information and authorization, the RO should undertake reasonable efforts to secure treatment records from the appellant's private orthopedic physician, particularly the records documenting prescribed bedrest for his service-connected low back disability, as reported by the appellant at his September 2010 VA medical examination.  

3.  The appellant should be afforded a medical examination for the purpose of ascertaining the severity of his service-connected low back disability, to include any associated bowel impairment.  Access to the appellant's electronic VA claims file must be provided to the examiner for review in connection with the examination.  After examining the appellant, taking his medical history, and reviewing the claims folder, the examiner should delineate all symptoms associated with the appellant's service-connected low back disability.  

The examination report should include range of motion in degrees for the appellant's thoracolumbar spine.  The examiner should also determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.  

The examiner should also state whether the Veteran's service-connected lumbar spine disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

Finally, the examiner should identify the nature and severity of any neurological manifestations associated with the service-connected low back disability.  In providing this opinon, the examiner should specifically address the appellant's reported bowel symptoms and explain whether such symptoms are neurological manifestations of the service-connected low back disability.  

4.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should readjudicate the claim.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






